         Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 1 of 6




McCarthy & Holthus, LLP
Cole Patton SBN 24037247 || SDTX No. 605717
Yoshie Valadez SBN 24091142 || SDTX No. 2979491
Robert Brandon Hakari SBN 24107552 || SDTX No. 3234424
MHTbankruptcy@mccarthyholthus.com
1255 West 15th Street Suite 1060 Plano, TX 75075
Phone: (214) 291-3800
Fax: (214) 291-3801
ATTORNEYS FOR CREDITOR
TX-20-22543

                           IN THE UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

IN RE:                                                 §
GREGORY MICEK AKA                                      §      CASE NO. 20-32441
GREGORY JOHN MICEK,                                    §
       DEBTOR(S)                                       §      CHAPTER 11
                                                       §

      WELLS FARGO BANK, N.A.’S OBJECTION TO DEBTOR’S FIRST AMENDED
          DISCLOSURE STATEMENT AND PLAN OF REORGANIZATION

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

        COMES NOW WELLS FARGO BANK, N.A., (also referred to as "Creditor"), a secured creditor

and party in interest, and hereby objects to confirmation of the proposed First Amended Disclosure

Statement and Plan of Reorganization filed by debtor Gregory Micek aka Gregory John Micek (“Debtor”)

on 3/26/2021 (Docket No. 65) (the “Amended Plan”) as it fails to meet the requirements for confirmation

as set forth in 11 U.S.C. § 1129. In support thereof, Creditor states as follows:

                                           BACKGROUND

        1.      Debtor filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code

on 5/4/2020 (“Petition Date”). The Debtor also filed a prior chapter 11 case with Nancy J. Micek on

4/28/2011 as Case Number 11-33637. The Court entered the Order Confirming Debtors’ Second

Amended Plan of Reorganization on 6/18/2012 (Docket No. 104) in the prior chapter 11 case which
         Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 2 of 6




modified Creditor’s claim by agreement.

        2.      WELLS FARGO BANK, N.A. is the holder of a junior lien consisting of Texas home

equity loan on the Debtor’s principal residence at 6339 Buffalo Speedway, Houston, TX 77005

("Property"). An EquityLine Account Agreement and Disclosure Statement and accompanying Home

Equity Extension of Credit Agreement and Acknowledgement of Fair Market Value dated 6/16/2006 were

executed by Nancy J. Micek and Greg J. Micek to Wells Fargo Bank, N.A. with a credit line limit of

$500,000.00 (the “Note”). The Note is secured by a Deed of Trust granting a lien against the Property

and more particularly described as:

LOT THIRTEEN (13), IN BLOCK SEVENTEEN (17) OF AMENDED PLAT OF WEST UNIVERSITY
PLACE, A SUBDIVISION IN HARRIS COUNTY, TEXAS, ACCORDING TO THE MAP OR PLAT
THEREOF RECORDED IN VOLUME 444, PAGE 560, OF THE DEED RECORDS OF HARRIS COUNTY,
TEXAS.


Copies of the Note and Deed of Trust are attached to Creditor's Proof of Claim Number 2 which was filed

on 5/11/2020 (the “Claim”) in this case. The Note and Deed of Trust are referred to collectively as the

“Mortgage Loan.” The Mortgage Loan consists of an extension of credit as defined by Section 50(a)(6)

and (t), Article XVI of the Texas Constitution which by its terms is non-recourse and given its home

equity status requires a state judicial foreclosure action and order to proceed with foreclosure.

        3.      As set forth in the Claim, the total debt due and owing to Creditor on the Petition Date

was $686,177.25 with a total prepetition arrearage of $146,080.01 at a fixed interest rate of 5.00%. The

Mortgage Loan was severely in default when the Debtor filed this chapter 11 case. As set forth on the

Claim, the Mortgage Loan is contractually due for the 1/20/2012 payment. The last payment received by

Creditor on the Mortgage Loan was on 7/22/2013.

        4.      In the Amended Plan, the Debtor proposes to treat the Claim as impaired under Class 3
         Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 3 of 6




Secured Claims of Wells Fargo Bank, N.A. starting on page 9. As previously proposed, the Debtor seeks

time to sell the Property or possibly refinance but this time he requests until the end of a second 180-day

forbearance period under the CARES Act to do so.

        5.      If the Debtor is not able to sell the Property or refinance by the end of the second 180-day

forbearance period, the Debtor proposes a forced transfer of title to the Property to Creditor as described

in the Amended Plan starting on page 12 under the Provisions Applicable to Classes 2, 3 and 4 – Secured

Claims Satisfied by Transfer of Real Property in Satisfaction of Secured Claim and as outlined as follows:




                         OBJECTION TO PROPOSED AMENDED PLAN

        6.      Creditor objects to confirmation of the Amended Plan because the Debtor’s proposals

under the Provisions Applicable to Classes 2, 3 and 4 – Secured Claims Satisfied by Transfer of Real

Property in Satisfaction of Secured Claim are somewhat unclear and confusing. Under these provisions,

it appears Creditor would be forced to take title to the Property subject to the senior liens of Harris
         Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 4 of 6




County and U.S. Bank. However, at the same time, such transfer would be in full satisfaction of any

senior liens thus avoiding any unsecured deficiency claim of senior lienholders with no further liability of

the Debtor or his spouse.

        7.      In addition, Creditor objects to confirmation of the Amended Plan because under the

forced transfer of title provisions, Creditor would be required to elect to foreclose within 30 days

following expiration of the second forbearance period and complete its foreclosure within 90 days of

election. With the forced title transfer, Wells Fargo loses the opportunity to foreclose on its own timeline

thereby losing the potential of higher bids from third party purchasers. Also, the election to foreclose is

not a realistic option for Creditor. Although 30 days to elect in writing to foreclose appears feasible, the

completion of judicial foreclosure which is required for this loan type within 90 days is not. The judicial

foreclosure action is currently abated in the state court because of the pending bankruptcy case. Even if

the state court entered an order to proceed, it would not likely be entered fast enough to allow for

foreclosure to be completed within 90 days.

        8.      Finally, Creditor objects to confirmation because as set forth on pages 10 and 16 of the

Amended Plan, the Debtor keeps open the possibility that he still may object to Claim as he contends the

Mortgage Loan was made “under unusual or possibly fraudulent circumstances”. The Debtor previously

asserted this possibility in a prior proposed plan but to date has not filed any such claim objection.

///

///

///

///
            Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 5 of 6




                                                 Prayer

           WHEREFORE, PREMISES CONSIDERED, Creditor prays that this Court deny confirmation

of the Amended Plan as proposed and grant Creditor such other and further relief, at law and in equity, as

is just.


                 Respectfully Submitted,

                 MCCARTHY & HOLTHUS, LLP

                 __/s/ Yoshie Valadez____________________
                 Cole Patton SBN 24037247 || SDTX No. 605717
                 Yoshie Valadez SBN 24091142 || SDTX No.
                 2979491
                 Robert Brandon Hakari SBN 24107552 || SDTX
                 No. 3234424
                 MHTbankruptcy@mccarthyholthus.com
                 1255 West 15th Street Suite 1060
                 Plano, TX 75075
                 Phone: (214) 291-3800
                 Fax: (214) 291-3801
                 Atty File No.: TX-20-22543
                 ATTORNEYS FOR CREDITOR
         Case 20-32441 Document 68 Filed in TXSB on 04/16/21 Page 6 of 6




                                   CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing Wells Fargo Bank, N.A.’s Objection
to Debtor’s First Amended Disclosure Statement and Plan of Reorganization has been served upon the
following parties via electronic means through the Court’s CM/ECF system or by pre-paid regular first
class U.S. Mail on 4/16/2021.

                                By: _/s/ Yoshie Valadez_____
                                Cole Patton SBN 24037247 || SDTX No. 605717
                                Yoshie Valadez SBN 24091142 || SDTX No. 2979491
                                Robert Brandon Hakari SBN 24107552 || SDTX No. 3234424
                                MHTbankruptcy@mccarthyholthus.com
                                1255 West 15th Street Suite 1060
                                Plano, TX 75075
                                Phone: (214) 291-3800
                                Fax: (214) 291-3801
                                Atty File No.: TX-20-22543
                                ATTORNEY FOR CREDITOR

By First Class Mail Postage Prepaid:

DEBTOR(S)
Gregory Micek
6339 Buffalo Speedway
Houston, TX 77005


By CM/ECF:

COUNSEL FOR DEBTOR(S)
Reese W Baker
Baker & Associates
950 Echo Lane
Ste 300
Houston, TX 77024

U.S. TRUSTEE
US Trustee
515 Rusk Ave
Suite 3516
HOUSTON, TX 77002

All Parties Requesting Notice Via CM/ECF System
